r' 7 '11
                                                                                          09/08/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA-                               Case Number: PR 06-0422


                                       PR 06-0422
                                                                                SEP 01 2021
                                                                              Bowen Greenvvoo0
                                                                            Cierk of Suprema Court
                                                                               State nf Montana
IN THE MATTER OF THE PETITION OF
                                                                    ORDER
JOHANNA C. KESTERSON


      Johanna C. Kesterson has petitioned the Court to waive the three-year test
requirement for the Multistate Professional Responsibility Examination (MPRE) for
purposes of Kesterson's application for admission by motion to the State Bar of Montana.
By rule, applicants for admission by motion must provide evidence of the requisite score
on an MPRE taken "within three years preceding the date of the application for admission."
Rule IV.A.3, Rules of Admission.
      Kesterson passed the MPRE in 2000 when seeking admission to the practice of law
in Texas. Kesterson was admitted to the State Bar of Texas in 2000 and is in good standing.
The petition states that Kesterson has practiced since 2000 "without any ethical or
disciplinary issues." Good cause appearing,
       IT IS HEREBY ORDERED that the petition of Johanna C. Kesterson to waive the
three-year test requirement for the MPRE for purposes of Kesterson's current application
for admission by motion to the State Bar of Montana is GRANTED.
       The Clerk shall mail a copy of this order to Petitioner and to the Administrator of
                       . , at the State Bar of Montana.
the Board of Bar Examiners
       DATED this         day of September, 2021.




                                                            Chief Justice